McBRIDE, Judge.
This appeal was consolidated for argument with the appeal in the matter of William L. Klause, Jr. v. State of Louisiana, through the Department of Highways, 135 So.2d 580, No. 237 our docket, an opinion and decree in which was handed down this day, and for the reasons stated therein:
It is now ordered, adjudged and decreed that the judgment appealed from be reversed and that there be judgment in favor of the relators and against William L. Klause, Jr., decreeing the nullity of that certain proces verbal of the Sheriff’s sale, held on March 27, 1957, wherein William L. Klause, Jr., purportedly acquired title to the four lots of ground which are the subject matter of this suit, and also decreeing the nullity of Patent No. 18,592, issued by the State of Louisiana to William L. Klause, Jr., dated April 4, 1957, confirming the same, and the Clerk of Court for the Parish of Jefferson is ordered and directed to cancel from the Conveyance Records of his office, and particularly from C. O. B. 421 folio 615, the recordations of said documents insofar as the same cover and affect the following described property, to-wit:
Four certain lots of ground situated in the Parish of Jefferson, Louisiana, in that part known as the Metairie ‘Terrace Subdivision, said lots are designated by the Nos. 28, 29, 57 and 58 in Block 7 thereof and measure each 30 feet front by 120 feet in depth.
William L. Klause, Jr., is to pay all costs of these proceedings.
Reversed and rendered.